Case 3:14-md-02504-DJH Document 269-2 Filed 05/21/20 Page 1 of 4 PageID #: 5015




                       UNITED STATES DISTRICT COURT
                       WESTERN DIVISION OF KENTUCKY
                               AT LOUISVILLE



                                                  Master File No. 3:14-MD-2504
  IN RE: AMAZON.COM, INC.,
  FULFILLMENT CENTER FOR FAIR LABOR               MDL Docket No. 2504
  STANDARDS ACT (FLSA) AND WAGE AND               Judge: Hon. David J. Hale
  HOUR LITIGATION
                                                  DECLARATION OF PETER R. DION-
                                                  KINDEM IN SUPPORT OF MOTION TO
                                                  INTERVENE FOR THE PURPOSE OF
  This Document Relates to Saldana v.             OPPOSING THE PRELIMINARY
  Amazon.com, LLC, Case No. 14-CV-00290-DJH       APPROVAL AND/OR OTHER RELIEF
                                                  DEEMED APPROPRIATE

                                                  Date:
                                                  Time:
                                                  Dept: 106
                                                  Judge: Hon. David J. Hale




         Declaration of Peter R. Dion-Kindem in Support of Motion to Intervene
                                           1
Case 3:14-md-02504-DJH Document 269-2 Filed 05/21/20 Page 2 of 4 PageID #: 5016




       I, Peter R. Dion-Kindem, declare:

 1.    I am counsel for the proposed Plaintiffs in Intervention, who are Plaintiffs in the Trevino

       action pending in the Eastern District of California.

 2.    The Trevino action pending in the Eastern District of California is a consolidated matter

       comprising five wage and hour class action lawsuits, the earliest of which was filed on

       July 12, 2017.

 3.    The initial proceedings in all the actions were litigated on Amazon’s behalf by Morgan

       Lewis, who has also been counsel to Amazon in these MDL proceedings.

 4.    After initial discovery and depositions and motions on the pleadings were completed in

       the California actions, the Amazon Defendants substituted Gibson Dunn as new counsel,

       who proceeded with aggressive litigation tactics designed to make completing discovery

       and class certification as difficult as possible for the Trevino Plaintiffs.

 5.    When those tactics could no longer delay hearing on the motion for class certification,

       Amazon tasked Morgan Lewis with settling the remaining MDL claims on a class basis

       as quickly as possible to avoid an adverse class certification ruling in Trevino.

 6.    Before consolidation in Trevino, Defendants’ first attempt to forum shop this matter

       occurred when they attempted to transfer and consolidate the Trevino cases with this

       MDL, even though MDL proceedings were no longer pending in the Western District of

       Kentucky.

 7.    This Court had already granted Defendants’ Motion for Summary Judgment against

       Robertson’s individual claims in the MDL and the matter was pending appeal to the Sixth

       Circuit.

 8.    The Defendants’ attempt to forum shop the cases into the MDL was denied by the JPML

       panel on the basis that the MDL action had already concluded and that the transfer would

       be inefficient.

 9.    Not to be deterred, the Amazon Defendants next sought to stay the Trevino matters either

       in whole or in part based on the pending appeal in the Sixth Circuit.


          Declaration of Peter R. Dion-Kindem in Support of Motion to Intervene
                                            1
Case 3:14-md-02504-DJH Document 269-2 Filed 05/21/20 Page 3 of 4 PageID #: 5017




 10.   Shortly after the hearing on the Motion to Stay, the Trevino Plaintiffs sought to file a

       consolidated complaint.

 11.   On June 28, 2019, the Court for the Eastern District of California denied Defendants’

       Motion to Stay.

 12.   Defendants next attempted to forum shop by moving the Trevino cases from the Eastern

       District to the Central District of California, where a new case against Defendants had

       been filed. The District Court of the Central District of California denied Defendants’

       motion.

 13.   While the MDL trial court proceedings were stayed pending Robertson’s appeal, the

       Trevino matter was actively litigated. Following two Court-ordered continuances, the

       Trevino Plaintiffs’ motion for class certification, which was filed on November 26, 2019

       and extensively briefed, was finally set for a hearing on May 8, 2020.

 14.   The Trevino Court has now vacated the hearing once again and requested the parties to

       brief the impact of the MDL Settlement on the proposed Classes of California employees

       in Trevino.

 15.   While these proceedings have been stayed for several years pending Robertson’s appeal,

       the Trevino matter has been thoroughly prepared for certification in the Eastern District

       of California. The Trevino Plaintiffs sought substantial discovery in five separate actions

       and in the consolidated action, including compelling Amazon to produce comprehensive

       class data, defeated numerous attempts by Amazon to move or delay the case, hired an

       expert, and deposed numerous Amazon representatives and the experts retained by

       Amazon.

 16.   The parties fully briefed the motion for class certification and provided and responded to

       Notices of Supplemental Authority.

 17.   One of those notices pertained to the recent ruling issued by the California Supreme

       Court in Frlekin, which answered a certified question from the Ninth Circuit by ruling

       that time spent in exit screenings is compensable under California law. (Frlekin v. Apple


          Declaration of Peter R. Dion-Kindem in Support of Motion to Intervene
                                            2
Case 3:14-md-02504-DJH Document 269-2 Filed 05/21/20 Page 4 of 4 PageID #: 5018




        Inc., 8 Cal.5th 1038, 1057 (2020) (the employer “must compensate those employees to

        whom the policy applies for the time spent waiting for and undergoing these searches.”).)

 18.    After fully briefing the class certification issues under Rule 23 and prior to the

        certification hearing, the Trevino Plaintiffs and Amazon engaged in a mediation. It was

        unsuccessful

 19.    The Trevino case has proceeded along expeditiously while the present MDL Action has

        remained stayed while on appeal. After Robertson lost on summary judgment and

        appealed, the Trevino Plaintiffs conducted substantial discovery, including payroll

        records, time records (which only followed a contested discovery motion and hearing),

        thousands of documents produced by Amazon, and completed depositions. The Trevino

        Plaintiffs hired an expert to prepare a report for certification. The Trevino Plaintiffs

        deposed Amazon representatives and its expert witnesses. The Amazon Defendants also

        deposed Plaintiffs and initiated contested discovery Motions to Compel production from

        them.

 20.    The Trevino Plaintiffs seek to intervene for the purpose of opposing the Motion for

        Preliminary Approval of the proposed 2020 MDL Settlement. Should the Court wish to

        defer considering the merits of the settlement, or lack thereof, or would like to rely on a

        class certification analysis by a sister-district Court in California, the Trevino Plaintiffs

        ask the Court to stay the MDL Action pending the Eastern District of California’s ruling

        on their motion for class certification.

        I declare under penalty of perjury under the laws of the State of California and the United

 States that the foregoing is true and correct.



        Dated: May 21, 2010                       ________________________________

                                                        Peter R. Dion-Kindem




            Declaration of Peter R. Dion-Kindem in Support of Motion to Intervene
                                              3
